DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate what appears to be two different parts in at least Fig. 15.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 2, 3, 41, and X.
The drawings are finally objected as there appear to be quite a few errors in Fig. 15.  In Fig. 15, “43” does not appear to be pointing to a liner hanger, “39” does not appear to be pointing to the predetermined position, “38” does not appear to be pointing to the outer casing, and “42” does not appear to be pointing to an inner surface, although the reference numbers are defined as such, respectively, in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The abstract of the disclosure is objected to because it is one run-on sentence and it is too long.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 8 is objected to because of the following informalities: it seems like a word or phrase is missing.  It was best understood by the examiner that the claim should recite something similar to --wherein an annular barrier is arranged above the predetermined position and the second well tubular metal structure is arranged above the annular barrier.--  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first section" in line 9 (using the numbering alongside the claim).  Claim 8 recites the limitation "the second well tubular metal structure" in lines 22-23.  Claim 9 recites the limitation "the unexpanded annular barrier" in lines 25-26.  Claim 10 recites the limitation "the annular barrier" in line 28.  There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 2-7 and 11-15 are also rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite since they depend from claims that are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 USC 103 as being unpatentable over HAZEL (US 2018/0106124 A1), alone.
Referring to claims 1, 2 and 4: Hazel teaches a downhole method for removal of at least part of a first well tubular metal structure 2, 42 in a borehole of an existing well having a top 5, the first well tubular metal structure having a longitudinal extension and a first end closest to the top, comprising:
- inserting a downhole wireline tool (below tool string 24) having an anchor section 45 and a machining device 25 in the first well tubular metal structure 2, 42,
- positioning the downhole wireline tool opposite the first section 42 of the first well tubular metal structure so that the machining device is positioned below the first end of the first well tubular metal structure and the anchor section is arranged above the machining device (Fig. 4),
- anchoring the downhole wireline tool opposite the first section by activating the anchor section to abut an inner surface of the first well tubular metal structure (Fig. 4),
- separating the first section having a length from a second section 46 of the first well tubular metal structure by machining into and along a circumference of the first well tubular metal structure ¶ [0068],

- inserting the downhole wireline tool into the first well tubular metal structure again,
- positioning the downhole wireline tool opposite the new first section of the first well tubular metal structure so that the machining device is positioned above the new first end of the first well tubular metal structure and the anchor section is arranged above the machining device,
- anchoring the downhole wireline tool opposite the new first section by activating the anchor section to abut the inner surface of the first well tubular metal structure,
- separating the new first section having a length from the rest of the first well tubular metal structure by machining into and along the circumference of the first well tubular metal structure, and
- retrieving the new first section from the well by pulling in the wireline,
wherein the first well tubular metal structure is separated into several first sections with a length until a predetermined position along the first well tubular metal structure [0075].
While the machining device is inherently positioned a distance from the first end of the first well tubular metal structure and the several first sections inherently have a length, Hazel does not specifically teach the machining device is positioned 8-12 metres from the first end of the first well tubular metal structure or that the first sections have a length of 8-12 metres.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance In re Aller, 105 USPQ 233.
Referring to claim 3: Hazel teaches machining into a liner hanger in order to release the part of the first well tubular metal structure hung off in the liner hanger [0082].
Referring to claim 5: Hazel teaches setting a plug 30, 38 above or below the predetermined position.
Referring to claim 6: Hazel teaches inserting a cement tool into the well and ejecting cement into the borehole above the predetermined position (Figs. 1A and 8).
Referring to claim 7: Hazel teaches inserting a second well tubular metal structure (uppermost “22” in Fig. 7) in the borehole above the predetermined position, wherein the second well tubular metal structure comprises at least one annular barrier 51.
Referring to claim 8: Hazel teaches an annular barrier 51 is arranged above the predetermined position and the second well tubular metal structure (uppermost “22” in Fig. 7) above the annular barrier (Fig. 7).
Referring to claim 9: Hazel teaches inserting performed by a tool string 24 [0068].  Hazel does not specifically teach inserting the unexpanded annular barrier is performed by a downhole wireline tool string.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified inserting the barrier taught by Hazel to be performed by a downhole wireline tool string since 
Referring to claim 10: Hazel teaches the annular barrier comprises a tubular metal part 37, an expandable metal sleeve 38 connected with and surrounding the tubular metal part providing an annular space between the tubular metal structure and the expandable metal sleeve, the tubular metal part having an expansion opening 27 [0074], [0076].
Referring to claim 11: Hazel teaches the annular barrier comprises an expandable metal sleeve 38.
Referring to claims 12: Hazel teaches expanding the annular barrier is performed by pressurizing at least a part of the second well tubular metal structure [0074].
Referring to claim 13: While Hazel does not specifically teach expanding the annular barrier is performed by means of a mandrel and/or an expandable bladder, since there is no criticality provided for only one method of expanding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of expanding as a matter of design choice.
Referring to claim 14: Hazel teaches the annular barrier has a first barrier end and a second barrier end, the second barrier end is configured to overlap the second well tubular metal structure.  Hazel does not specifically teach the first barrier end is configured to overlap the first well tubular metal structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first barrier end taught by Hazel to be configured to overlap the first well tubular metal structure since each well tubular metal structure has at least one barrier anyway.
Referring to claim 15: Hazel teaches a downhole system 100 for performing the downhole method according to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


26 March 2021